PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,758,225
Issued: June 24, 2014
Application No. 12/181,248
Filed: 28 Jul 2008
For: ADAPTER FOR ENDOSCOPES AND RELATED METHOD

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed January 25, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.
	
This patent expired on June 24, 2018 for failure to pay the 3.5-year maintenance fee.

Any petition to accept an unintentionally delayed payment of a maintenance fee must include:
(1) The required maintenance fee set forth in § 1.20(e) through (g);
(2) The petition fee as set forth in § 1.17(m); and
(3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Receipt is acknowledged of the required maintenance fee and petition fee. Further, the required statement and explanation of unintentional delay accompany the instant petition. In view thereof, the maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions